In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and prohibition.
Upon review of the joint submission of evidence, it is evident that Cynthia Reed Eddy has not filed a timely motion for admission pro hac vice pursuant to S.CtPrac.R. 1.2. Therefore, it is ordered by the court, sua sponte, that Cynthia Reed Eddy is stricken from the evidence for failure to comply with S.Ct-Prac.R. 1.2 and Gov.Bar R. XII(2)(A)(6)(a)-(e). It is further ordered that she is prohibited from participating in or appearing on any future filings in this case.